UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 000-17601 (Check One):[ ] Form 10-K[ X ] Form 20-F[] Form 11-K[] Form 10-Q[] Form N-SAR For year Ended:March 31, 2010 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended:Not Applicable. Nothing in this Form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates:Not Applicable PART IREGISTRANT INFORMATION Bonso Electronics International, Inc. Full Name of Registrant Former Name if Applicable Unit 1915-1916, 19/F, Delta House, 3 On Yiu Street Address of Principal Executive Office (Street and Number) Shek Mun, Shatin, Hong Kong City, State and Zip Code PART IIRULES 12b-25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense; /X (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PARTIIINARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed period. The registrant has experienced a delay in preparing the Form 20-F and the financial statements required in the Form 20-F for the year ended March 31, 2010 and needs additional time to complete the Form 20-F and the audited financial statements for the year ended March 31, 2010. PART IVOTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Henry F. Schlueter 292-3883 (Name)
